                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

RAY ADAMS                                                                  PLAINTIFF

v.                         CASE NO. 3:19-CV-00001-BSM

FIRST NATIONAL BANK                                                      DEFENDANT

                                        ORDER

      Plaintiff Ray Adams was directed amend his complaint [Doc. No. 2] and application

to proceed in forma pauperis [Doc. No. 1] on January 8, 2019. Doc. No. 4. He was given

thirty days to do so. Doc. No. 4. Adams has not filed an amended complaint or application

to proceed in forma pauperis, and the thirty-day deadline has passed. His complaint is

dismissed without prejudice.

      IT IS SO ORDERED this 15th day of February 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
